Citation Nr: 0300102
Decision Date: 01/03/03	Archive Date: 06/02/03

Citation Nr: 0300102	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-01 407	)	DATE JAN 03, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right below the knee amputation secondary to frostbite.

2.  Entitlement to service connection for amputation of 
the left toes secondary to frostbite.

3.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for head pain 
claimed as secondary to shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


DECISION TO VACATE

The veteran served on active duty from December 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and January 1999 
rating decisions of the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  The 
former decision denied the two secondary service 
connection claims.  The latter decision declined to reopen 
the previously disallowed claim for headaches as secondary 
to a service-connected shell fragment wound.

On October 11, 2002, the Board issued a decision 
addressing the three issues listed above.  Thereafter, the 
Board received notice that the veteran had passed away 
prior to the Board's decision.  His Florida Certificate of 
Death indicates that he died on June 29, 2002.

The veteran's death prior to the Board's October 11, 2002, 
decision deprived the Board of jurisdiction over the 
matter on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1302 (2002).  Because the Board was 
without jurisdiction to render the October 11, 2002, 
decision when the decision was entered, that decision must 
now be vacated.


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
December 1943 to November 1945.

2. The veteran died on June 29, 2002, before a decision 
could be entered by the Board concerning the veteran's 
appeal then before it.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

The October 11, 2002, decision of the Board of Veteran's 
Appeals is vacated.

The appeal is dismissed.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0214245	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right below the 
knee amputation secondary to frostbite.

2.  Entitlement to service connection for amputation of the 
left toes secondary to frostbite.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for head pain claimed 
as secondary to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He received, among other awards and 
decorations, the Combat Infantryman's Badge and a Purple 
Heart.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 1998 the RO denied 
service connection for right below the knee amputation and 
for amputation of the left toes, both claimed secondary to 
frostbite.  In a January 1999 rating decision of the RO found 
new and material evidence had not been submitted to reopen a 
claim of service connection for headaches claimed as 
secondary to a service connected shell fragment wound.

The Board last remanded this matter in July 2001.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran served in combat.

2.  The veteran has provided satisfactory lay evidence, which 
indicates that he suffered from frostbite of both feet while 
engaged in combat.

3.  It is not shown that the veteran currently has any 
residuals of his in service frostbite.

4.  A November 1997 Board decision denied service connection 
for chronic headaches as a residual of a shrapnel wound to 
the head.

5.  Evidence received since the November 1997 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  

6.  There is competent evidence of record that the veteran's 
head pain is causally related to his service-connected 
residuals a lacerated scalp wound.


CONCLUSIONS OF LAW

1.  Right below the knee amputation was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

2.  Amputation of the left toes was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

3.  The November 1997 Board decision is final; new and 
material evidence has been received, and the claim of 
entitlement to service connection for headaches as a residual 
of a shrapnel wound to the head is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5108, 7104(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2002).

4.  Head pain is causally related to the service-connected 
residuals of a lacerated scalp wound.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The August 2001 RO letter informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in March 2000.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Right Below the Knee Amputation and Amputation of the Left 
Toes  

The veteran contends that he suffered frostbite during the 
Battle of the Bulge.  In his November 1997 claim the veteran 
averred that he did not have proper boots since his feet were 
so large.  He indicated that he wore several pairs of socks 
over his shoes and that it was very cold on the front line.  
The veteran wrote that during that time he received frostbite 
to both feet and legs while waiting the very long time for 
proper shows to arrive.  He reported that his feet turned a 
grayish white.  The veteran denied having diabetes as 
diagnosed and maintains that he lost his leg and foot due to 
frostbite.  He stated his blood sugar only goes up when his 
foot was infected and that frostbite was known to cause 
diabetes.  The Board notes that the veteran has not made a 
claim of entitlement to service connection for diabetes.  

The veteran submitted written statements from other veterans 
who served with him during the Battle of the Bulge.  The 
other veterans stated that they were exposed to extreme cold 
and that the veteran suffered frostbite of the feet.  

The Board notes that the veteran's claims file contains 
official documentation, which verifies his status as a combat 
veteran, such as his receipt of the Combat Infantryman Badge.  
The Board notes that for injuries, which were alleged, to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(d) (2002); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

H Company 9th Infantry Daily Sick Reports, dated December 18, 
1944 to April 14, 1945 show that the veteran was sick on 
March 2 - 4, 1945, but the reports do not provide a 
diagnosis, symptoms or complaints.  Information from the 
hospital admission cards created by the Office of the Surgeon 
General of the Department of the Army (1942-1945 and 1950-
1954) do not show that the veteran complained of or was 
treated for frostbite.  

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from 
frozen feet while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements from the veteran himself and from 
fellow soldiers who served with the veteran, which document 
and corroborate his claim of experiencing frozen feet while 
fighting the Battle of the Bulge.  Furthermore, the 
incurrence of frozen feet while fighting in a winter battle 
is entirely consistent with the circumstances, conditions or 
hardships of service.  

The Board's analysis must then turn to the remaining issues 
of the presence of a current disability and a nexus, or link, 
between the current disability and the veteran's military 
service.  In reviewing the record, the Board notes that the 
private and VA medical records show that the veteran has 
diabetes and that the diabetes was the reason for the right 
below the knee amputation and amputation of the left toes.  
Specifically, the June 1985 private medical record 
impressions included acute cellulitis with ulcerations of the 
left foot and diabetes mellitus type II.  In September 1989 
the impression was acute diabetic foot ulceration with gas 
gangrene and gangrene of the toes, cellulitis.  Diabetes 
mellitus type II out of control was also noted.  The 
September 1989 surgical report principal diagnosis was 
diabetic infection, gangrene of the right foot.  The 
secondary diagnosis was diabetes mellitus.  A transmetatarsal 
amputation of the right foot and a below the knee amputation 
were performed.  

VA outpatient treatment records show that in May through July 
1998 the assessments were diabetic with pressure ulcers of 
the left metatarsal area and left Achilles area secondary to 
equipment.  In August 1998 the assessment was slow healing 
diabetic left foot ulcer and posterior left heel ulceration 
stage III-IV secondary to blister from friction.  The veteran 
was hospitalized a VA Medical Center in January 2001 with an 
admission diagnosis of wet gangrene of the left foot.  The 
secondary diagnoses included peripheral vascular disease left 
below the knee amputation due to the left foot gangrene, non-
insulin-dependent diabetes mellitus since 1962, history of 
frostbite to the left lower extremity with prior below the 
knee amputation.  In February 2001 an open left below the 
knee amputation was performed.  The preoperative and 
postoperative diagnosis was gangrene of the left foot.  

Having reviewed this evidence, the Board has found no medical 
evidence that shows that the veteran currently suffers from 
any clinical residuals of this frozen feet incident, which 
occurred almost 44 years prior to his first amputation.  
Although the medical evidence of records shows that the 
veteran was suffering from acute cellulitis with ulcerations 
of the left foot and gangrene of the right foot, no 
physician, neither private nor VA, related these disorders to 
the veteran's frostbite.  Indeed, both the private and VA 
physicians have noted acute cellulitis with ulcerations of 
the left foot and gangrene of the right foot after assessing 
diabetes.  

In any case, there is no affirmative evidence showing that 
the veteran's frostbite resulted in his current right below 
the knee amputation or amputation of the left toes, or any 
other clinical residual.  Although the January 2001 VA 
physician noted the veteran's report of a history of 
frostbite, he did not relate the diagnosis of wet gangrene of 
the left foot to this incident.  Instead, this notation 
appears to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating current foot problems to service.  
In any case, "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'" LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish 
that, his right below the knee amputation and amputation of 
the left toes is related to his active military service, 
including his frostbite injury in 1945.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his current foot problems.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current right 
below the knee amputation and amputation of the left toes are 
related to frostbite incurred while in the military some 44 
years ago cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for right below the knee amputation and 
for amputation of the left toes, both claimed secondary to 
frostbite.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Head Pain as Secondary to a Shell Fragment Wound  

New and Material 

In a November 1997 decision the Board denied the veteran's 
claim of entitlement to service connection for chronic 
headaches as a residual of a shrapnel wound to the head.  The 
applicable law states that, when a claim is disallowed by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
may be considered.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2002).  However, when a claimant requests that a claim be 
reopened after an appellate decision has been promulgated and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, as to whether it provides a basis for allowing the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 C.F.R. 
§ 20.1105 (2002).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on November 24, 1997, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

In light of the Board's favorable decision herein, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim, the Board concludes 
that the VA has complied with the VCAA as it may relate to 
reopening of the veteran's claim.  

Prior to the Board's November 1997 decision the record 
included information from the hospital admission cards 
created by the Office of the Surgeon General of the 
Department of the Army (1942-1945 and 1950-1954), a December 
1992 VA examination report and a September 1993 RO hearing 
transcript.  Information from the hospital admission cards 
created by the Office of the Surgeon General of the 
Department of the Army (1942-1945 and 1950-1954) show that 
the veteran was treated at an aid station in December 1944 
for a battle-related lacerated fragment of the scalp, with no 
nerve or artery involvement.  The November 1997 Board 
decision found that there was no competent medical evidence 
to link the veteran's headaches to the fragment wound or to 
his residuals of lacerated scalp wound.  

Subsequent to the November 1997 Board decision, additional 
evidence has been submitted, including an April 2000 VA 
neurology examination report, providing the impression of 
head pain secondary to shrapnel wound.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the Board when it 
issued its November 1997 decision.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.

Service Connection  

Having reopened the veteran's claim of entitlement to 
service-connection for head pain as a residual of a shrapnel 
wound to the head, the Board will now proceed to 
consideration of this claim on its merits.  

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The veteran 
contends that his current head pain is secondary to the 
service-connected residuals of a lacerated scalp wound.  

Information from the hospital admission cards created by the 
Office of the Surgeon General of the Department of the Army 
(1942-1945 and 1950-1954) show that the veteran was treated 
at an aid station in December 1944 for a battle-related 
lacerated fragment of the scalp, with no nerve or artery 
involvement.  Post service VA medical records show that the 
veteran was seen for complaints of head pain.  In April 2000 
the VA neurology impression was head pain secondary to 
shrapnel wound.  

Hence, the Board finds that the evidence supports the finding 
that the veteran's head pain is the result of the service-
connected residuals of a lacerated scalp wound.  The Board 
thus holds that entitlement to service connection for head 
pain as secondary to the service-connected residuals of a 
lacerated scalp wound is warranted.  Service connection is 
therefore granted.  


ORDER

Service connection for right below the knee amputation 
secondary to frostbite is denied.  

Service connection for amputation of the left toes secondary 
to frostbite is denied.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service-connection for 
head pain as a residual of a lacerated scalp wound is 
granted.  

Service connection for head pain as a residual of a lacerated 
scalp wound is granted, subject to the provisions governing 
the award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




 



Citation Nr: 0216073	
BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-17 400	)	DATE JAN 28, 2003
	)
	)


On appeal from the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


ORDER

The following correction is made in a decision issued by the Board in this case on November 8, 2002:

                    Page 5, first line at top of page, delete 1997 and insert 2001.   


		
	R. F. Williams
	Member, Board of Veterans Appeals





Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include hepatitis C, claimed as due to exposure to Agent 
Orange.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) before 
December 31, 2001.

3.  Entitlement to a disability rating in excess of 70 
percent for PTSD from December 31, 2001.

4.  Entitlement to an effective date earlier than October 1, 
1997, for a 50 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, dated in May 1993, 
September 1994, and October 1997.

The May 1993 decision denied the veteran's claims of 
entitlement to service connection for PTSD and hearing loss.  
The September 1994 decision, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
tinnitus, hepatitis and peripheral neuropathy secondary to 
herbicide (Agent Orange) exposure.  The denials of service 
connection were properly perfected for appellate 
consideration.

The veteran's claim of entitlement to service connection for 
PTSD was granted by a rating decision dated in January 1996, 
assigning a 30 percent rating effective from July 1992.  As 
the veteran did not file a notice of disagreement with the 
January 1996 rating decision it became final.  See 38. C.F.R. 
§§3.104, 20.302, 20.1103 (1995).  

Subsequently, the veteran filed a claim for an increased 
rating for PTSD in August 1997, which was denied by the RO in 
an October 1997 rating decision.  The October 1997 rating 
decision did grant entitlement to a temporary total rating 
based on hospitalization greater than 21 days from July 1997 
to October 1, 1997, after which period the rating was 
returned to 30 percent. 

The Board of Veterans' Appeals (Board) addressed the issues 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, hepatitis C, and peripheral neuropathy in a 
Remand dated in June 1998.  The evaluation of the veteran's 
PTSD was not in appellate status at that time.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been substantially fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

In July 1998, the veteran filed a notice of disagreement with 
the 30 percent disability rating assigned his PTSD.  The 
veteran's rating was increased to 50 percent effective 
October 1, 1997, by a rating decision dated in August 1998.  
In October 1998, the veteran filed a notice of disagreement 
with the effective date and continued his disagreement with 
the disability rating assigned.  He perfected his appeal as 
to the effective date in July 2000, within 60 days of the 
June 2000 issuance of a statement of the case regarding the 
effective date.

In June 2001, the veteran withdrew the claims of service 
connection for  peripheral neuropathy, hearing loss, and 
tinnitus.

An RO decision during this appeal, issued in June 2002, 
granted the veteran's claim for a total (100 percent) 
compensation rating based on individual unemployability, 
effective from December 31, 2001. 

In its June 2002 decision, the RO also increased the 
disability rating for PTSD to 70 percent effective December 
31, 2001.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The case has again been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service or within the 
initial post-service year, and is not otherwise related to 
active service.

3.  Before December 31, 2001, the veteran's service-connected 
PTSD resulted in occupational and social impairment with 
reduced reliability and productivity; it did not produce 
deficiencies in most areas, and did not prevent the veteran 
from maintaining substantially gainful employment.

4.  From December 31, 2001, the evidence shows the veteran's 
service-connected PTSD resulted in total occupational and 
social impairment.

2.  The veteran filed a claim for an increased rating for his 
PTSD on August 15, 1997; there is no medical evidence dated 
during the year prior to that date showing that the PTSD had 
increased in severity; the earliest date that the facts 
supported a rating of 50 percent is October 1, 1997


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.309 (2001).

2.  During the period from October 1, 1997 to December 31, 
1997, the criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).
3.  During the period from December 31, 1997, the criteria 
for a 100 percent schedular evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  An effective date earlier than October 1, 1997, for a 50 
percent disability rating for PTSD is not warranted.  38 
U.S.C.A. §§ 5107, 5110(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1(p), 3.155, 3.400(o) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).
VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the May 1993, September 1994, January 1996, 
October 1997, August 1998 and June 2002 RO decisions; the 
October 1993, January 1995, August 1998, and June 2000 
Statements of the Case (SOC); and the September 1994, January 
1996, and March 2001 Supplemental Statements of the Case 
(SSOC) informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  The RO did 
refer to the explicit provisions of the VCAA in the March 
2001 SSOC.  Significantly, the VCAA made no change in the 
statutory or regulatory criteria which govern entitlement to 
service connection, criteria for rating PTSD, or criteria for 
establishing the effective dates of benefits.  In addition, 
the SOC indicated that VA would request any pertinent medical 
records identified by the veteran.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  In addition, he has been 
provided several VA medical examinations in connection with 
his claim.  The Board finds that another medical opinion is 
not necessary as the record contains sufficient medical 
evidence to decide the claim.  See 66 Fed. Reg. at 45,631 (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the veteran's claim for benefits 
is incomplete with respect to the issues of entitlement to 
service connection for hepatitis C, increased rating for 
PTSD, or entitlement to earlier effective dates.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions in 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained or while 
unobtained is available.  The RO has dealt with the merits of 
the claims and it did not base its determination on the 
concept of a well-grounded claim.  The RO has also provided 
the veteran with clear notice of the evidence considered and 
the types of evidence he needed to submit to support his 
claim.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Entitlement to Service Connection for Hepatitis C

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, soft tissue 
sarcoma, and diabetes mellitus.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 
61 Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 
Fed. Reg. 42600-42608 (2002).

A veteran who served in the Republic of Vietnam shall be 
presumed to have been exposed to herbicide.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The veteran was on active duty from March 1966 to December 
1967.  A review of his service medical records does not show 
hepatitis.

History obtained from the veteran upon a November 1992 VA 
psychiatric examination included an approximately ten-year 
history of drug abuse with heroin and cocaine.  He indicated 
that he had not used drugs since 1978.  It was also noted 
that he had been in a heroin addiction program in 1976 and 
1977.

The veteran testified at an RO hearing in February 1995 that 
he was treated at the Brooklyn VA Medical Center (VAMC) in 
1969 for a liver disorder of some type.  The VAMC has been 
contacted and all available medical records have been added 
to the veteran's claims folder.  These records date no 
earlier than 1976.  The veteran  submitted lay statements 
from R.B. and J.B, who both recalled that the veteran was 
hospitalized for an unknown liver disease in 1969, which they 
indicated was subsequently determined to be Hepatitis C.

The private and VA treatment records indicate that the 
veteran was first diagnosed with hepatitis C in 1991 and 
1992.  Drs. N and O, who both evaluated the veteran during 
this time, recorded similar histories as obtained from the 
veteran.  That history included elevated liver function tests 
(LFT) that might date back to the 1960's, active duty in 
Vietnam as a crew chief on a helicopter gun ship, and the 
usual enteric infections during that time without malaria or 
hepatitis.  The veteran denied any history of drug abuse and 
he asserted that upon discharge he had some elevated liver 
function tests without a definitive diagnosis.  He was 
evaluated at the Brooklyn VAMC and in 1985, he was injured in 
a construction accident suffering a rather severe straddle 
injury requiring urological reconstruction, which 
necessitated several blood transfusions.  His LFTs were 
elevated in 1991.  

Dr. N noted in September 1991, prior to a definitive 
diagnosis of hepatitis C, that the veteran's previous 
transfusion history raised the possibility of hepatitis C.

The veteran was examined by VA in June 2000.  The examiner 
reviewed the veteran's history, treatment, and physical 
examination.  The clinician opined that the initial 
inoculation of the veteran with hepatitis C virus was 
extremely difficult to determine at that time.  He noted that 
subclinical hepatitis C could have developed in Vietnam, 
although the social habits of the veteran from 1968 and 
thereafter with multisubstance abuse and intravenous heroin 
habits could have exposed him at that time to hepatitis C.

The Board notes that there is no competent evidence of 
hepatitis C or a liver ailment of any type during service or 
for many years thereafter.  While the veteran asserts that he 
was treated for an unknown liver disorder in 1969, there are 
no contemporaneously recorded medical records to confirm such 
treatment more than one year after service.  

The medical evidence of record shows that the hepatitis C was 
not diagnosed or identified until the early 1990s, more than 
23 years after service.  There are medical records that 
contain history provided by the veteran that, subsequent to 
service, he used intravenous drugs and received several units 
of blood in blood transfusions.  A review of the treatment 
records shows that another event in the veteran's medical 
history that raised the possibility of hepatitis C was in 
fact the blood transfusion in 1985 rather than any event in 
Vietnam.  Additionally, the VA examiner in June 2000 opined 
that it was extremely difficult to determine the origin of 
hepatitis C, and that although it was possible to have 
occurred in Vietnam, the social habits of the veteran could 
also have exposed him.

The Board finds that the record shows that the veteran's 
hepatitis was first diagnosed more than 23 years after 
service and there is no competent evidence of a causal link 
between a current liver disorder and any incident of service.  
The Board has considered the medical records of Drs. N and O, 
which contain history provided by the veteran of treatment 
for a liver disorder in the 1960s.  However, such has no 
probative value as it is merely a recitation of the veteran's 
self-reported and unsubstantiated history.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 
229 (1993).  As to the veteran's statement and two additional 
lay statements regarding alleged treatment for a liver 
disorder in 1969 (more than one year after service), the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, these 
statements are not entitled to probative value in the instant 
case.  The same lay statements alleging that the disorder 
treated during 1969 was the early manifestation of the 
veteran's eventually diagnosed hepatitis C are also of no 
probative value; as laymen, the veteran and the two 
declarants have no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

VA did request an examination and an opinion addressing the 
contended causal link.  The June 2000 VA examiner reviewed 
the veteran's history and opined that the initial inoculation 
of the veteran with hepatitis C virus was extremely difficult 
to determine; it was noted that subclinical hepatitis C could 
have (emphasis added) developed in Vietnam, although the 
social habits of the veteran from 1968 and thereafter with 
multisubstance abuse and intravenous heroin habits also could 
have exposed him at that time to hepatitis C.  The examiner's 
opinion is expressed in the rather speculative terms of 
"could have".  The Court has previously indicated that 
medical opinions , expressed in speculative language, do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Although much of 
this caselaw was issued in the context of the now defunct 
well-grounded claim analysis, the Board notes that these 
cases still support the proposition that such speculative 
opinions are entitled to little or no probative weight. 

The veteran has also asserted that his hepatitis C is due to 
in-service herbicide exposure.  Based on service in Vietnam 
and 38 U.S.C.A. § 1116, the Board accepts that the veteran 
was exposed to herbicides.  However, hepatitis C is not a 
condition enumerated under 38 C.F.R. § 3.309(e).  
Consequently, the veteran is not entitled to a presumption 
that it is due to herbicide exposure.  Without the benefit of 
the presumptive provisions of 3.307 and 3.309, the veteran 
must submit competent medical evidence establishing a 
connection between the presumed exposure to herbicides in 
Vietnam and his current hepatitis C.  The veteran has not 
submitted any evidence beyond his own contentions that his 
hepatitis C is in any way related to exposure to herbicides.  
Generally, laypersons are not competent to offer evidence 
that requires medical knowledge.  Espiritu, supra.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses. See 66 Fed. Reg. at 45630 to be codified at 
38 C.F.R. § 3.159(a)(1) and (2).  The veteran has submitted 
no such evidence to support his claim, nor has he indicated 
that there is any additional competent evidence that has not 
been obtained.

The Board has also considered the provisions of 38 U.S.C.A. § 
1154(b) (West 1991).  However, the veteran has not maintained 
that he suffered any disease or injury while engaged in 
combat with the enemy. See 38 U.S.C.A. § 1154(b) (West 1991).  
Moreover, the Court in addressing section 1154(b) explained 
that the provision of this section "does not provide a 
substitute for medical nexus evidence, but rather serve only 
to reduce the evidentiary burden for combat veterans with 
respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service."  Kessel v. 
West, 13 Vet. App. 9, 16-19 (en banc) (citations omitted) 
(overruling Arms v. West, 12 Vet. App. 188 (1999), to the 
extent that the decision might be read as establishing by 
holding or implying in dicta that once a combat veteran has 
established 'service connection' under 1154(b), his claim may 
only be denied if the evidence to the contrary rises to the 
level of "clear and convincing" evidence).  In this case, as 
noted above, there is no competent evidence linking hepatitis 
to service.

In summary, there is no evidence of hepatitis during or for 
more than 23 years after service, nor any competent evidence 
beyond speculation linking hepatitis to any incident of 
active duty, to include alleged exposure to the hepatitis C 
virus and herbicide exposure.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; but if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran filed his claim for a rating in excess of 30 
percent for PTSD in August 1997.  As noted in the 
introduction to this decision, he appealed the RO decision 
denying that claim and, during this appeal, the rating was 
increased to 50 percent, effective October 1, 1997, by a 
rating decision dated in August 1998.  In October 1998, the 
veteran filed a notice of disagreement with the effective 
date and continued his disagreement with the disability 
rating assigned.  An RO decision in June 2002, granted the 
veteran's claim for a total (100 percent) compensation rating 
based on individual unemployability, effective from December 
31, 2001.  In its June 2002 decision, the RO also increased 
the disability rating for PTSD to 70 percent, also effective 
from December 31, 2001.

The criteria for rating mental disorders such as PTSD 
effective November 7, 1996 are as follows:

A 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in 
work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and conversation 
normal) due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events);

A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability 
and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex 
commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining 
effective work and social relationships;

A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most 
areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting ); 
inability to establish and maintain effective 
relationships; and 

Finally, a 100 percent rating is warranted for 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective for claims filed after November 7, 
1996).

A GAF (Global Assessment of Functioning) of 61-70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
38 C.F.R. § 4.130 (2001).  

Factual Background

The veteran was examined for compensation purposes in 
November 1992.  At that time it was noted that he was 
receiving treatment for his hepatitis C and had dropped out 
of Community College because of lack of concentration due to 
chemotherapy for his hepatitis C.  The veteran noted his 
chief complaints as "survival, anger, you could call 
flashback, but I call spark.  Certain incidents set me off..."  
He cited the VA's refusal to supply Interferon treatment for 
his hepatitis C as an example.  When asked specifically about 
nightmares and flashbacks, he became very vague, describing 
that initially he was having nightmares, but he subsequently 
described several different occasions where he had to pick up 
wounded American veterans and had seen a helicopter 
explosion, and the deaths of friends.  He was not specific 
about how often he had these episodes.

It was noted that the veteran had not been employed since 
1985, following his construction injury.  He had been 
supporting himself on social security and had been working as 
a foster parent.  The veteran had an approximately ten year 
history of drug abuse with heroin and cocaine, he reported he 
had not used since 1978.  He was in a heroin addiction 
program in 1976 and 1977.  The veteran's first marriage was 
in 1969.  He was remarried in 1983 and was still married.  
The veteran had no children.
The veteran had never been hospitalized for his nerves except 
for his alcohol, heroin and cocaine addiction.  He was not on 
any psychiatric medication.  Upon evaluation, the veteran had 
an angry and hostile attitude.  He showed no bizarre 
mannerism, had good eye contact, had coherent and relevant 
speech, and an appropriate affect.  He was oriented and 
denied any hallucinations or delusional ideation.  No sleep 
disturbance or depression was elicited.  His memory for 
recent and remote events seemed to be clinically intact.

The veteran did admit to replay of events and Vietnam 
experiences, which were very vague and general.  There was no 
particular event that was causing him severe distress.  It 
was noted that the veteran's prior use of heroin, alcohol, 
and cocaine may have also complicated his emotional status, 
as well as his couple of convictions for stealing cars.  His 
judgment and insight seemed intact and no thought disorder 
was elicited.

The diagnoses were history of mixed substance abuse and mild 
features of PTSD.  His GAF score was noted to be 60 to 70.

The earliest VA records reflecting clinical evaluation and 
treatment for mental disorders, including PTSD, are from 
August 1992.  It appears a treatment plan was first developed 
in June 1993.  He was treated thereafter in group therapy and 
individually for chronic PTSD and depression.

The veteran was next examined by VA in June 1994.  He 
complained of a lack of sleep, increased, anxiety, 
depression, and recurrent nightmares.  He talked about guys 
that had died in Vietnam that he remembered and that he could 
not help.  He felt helpless.  He had a reoccurring nightmare 
of "Hobo Woods" operation Junction City, which was supposed 
to be a secured zone but was not.  He described  distancing 
himself from others, flashbacks, feeling of guilt, and 
episodes where
he lost touch with things around him and was back in Vietnam.  
The veteran started to cry at that time, and said that 
emotionally maybe it was just too much.  The more he tried 
not to make it happen the more it came back.  The veteran 
stated that he was resistant to relationships, had difficulty 
with past marriages as well as his current one.  He also 
described an exaggerated startle reflex.

The veteran was noted to be on social security disability and 
to have symptoms consistent with PTSD.  It was noted that he 
was more relevant and coherent, and that there was more 
information available based on two completed psychosocial 
histories.  The veteran mistrusted and had a hard time 
letting people know the difficulties that he went through in 
Vietnam, such as seeing people getting killed, to include 
friends.  It was noted that he did participate in individual 
or group therapy and that he had many problems related to 
Vietnam that influenced his everyday functioning.

In July 1995, the veteran was again examined by VA.  He 
reported symptoms of poor sleep and significant depression.  
He stated that he had difficulty sleeping, as he had these 
recurrent episodes of so-called "sparks of thoughts" where 
he felt that he was brought back to the time when he was in 
the military service while in Vietnam.  He felt so concerned 
about the loss of life for no reason during the Vietnam War, 
and he felt that he was used against his wishes.  He seemed 
enormously bothered by the killings that occurred in Vietnam, 
which was against the teachings of his family, who had a very 
religious background.

He reported being persistently tired and did not seem to be 
motivated.  He felt like he did not want to do anything.  He 
easily got into arguments with others.  At night, he would 
have screaming episodes.  This, he indicated, could have been 
one of the contributing factors to his two prior divorces.  
He stated that he tried to suppress these intrusive thoughts 
by the use of drugs and alcohol and by making himself 
preoccupied through worthwhile employment.  He had difficulty 
with authority figures and reported being fired a dozen times 
on those grounds.  He also felt death was a relief, but had 
never had suicidal ideation.  The veteran did not indicate 
any anniversary dates, but did express being on edge all the 
time.

The veteran appeared anxious and irritated.  He was not self 
revealing.  He was generally vague and circumstantial in his 
verbalizations, though he did answer questions direct to the 
point during other times.  His thought content was focused on 
the so-called sparks of thought regarding Vietnam and the 
uselessness of the whole Vietnam War.  He had no psychotic 
symptoms.  He had a constricted affect.  His remote and 
recent memory were fairly intact.

The diagnoses were heroin dependence, in partial remission; 
alcohol dependence, in full remission; and personality 
disorder.  He was noted to have a GAF of 55 to 60 due to 
moderate to severe social and occupational impairment due to 
enduring depression and persistent impairment relating with 
authority figures.

Psychological testing in August 1995 resulted in an MMPI 
profile consistent with PTSD, with indication of significant 
distress and impairment in social, interpersonal, and 
vocational functioning.

The results of the July 1995 examination were amended by the 
examiner in August 1995.  He noted that based upon the 
results of the psychological testing in August, he would make 
a final diagnosis of PTSD.  The resulting diagnoses were, 
PTSD and polysubstance abuse, personality disorder, and a GAF 
of 55 due to moderate to severe social and occupational 
impairment due to enduring depression and persistent 
impairment relating with authority figures.

The veteran was seen by J.F., PhD., with regard to Social 
Security Administration (SSA) disability benefits.  In a 
report dated in March 1996, the veteran was noted to have 
been seen periodically since January 1995.  His situation had 
not changed since May 1995.  He was noted to have a mood 
appropriate to his affect that reflected mild to moderate 
depression.  Disgust was also noted.  His affect was often 
flat.  There were no hallucinations, illusions, 
personalization, or derealization.  His thoughts were 
appropriate and productive.  There was no evidence of 
distorted mentation.  He did not appear to be unusually 
preoccupied.  His thinking was within normal limits.  His 
concentration was appropriate.  There was no indication of 
impulsive control difficulty and his social judgment was 
within normal limits.  His insight was "certainly 
appropriate."

It was further noted in March 1996 that the veteran had no 
difficulty with activities of daily living.  It was believed 
that he could communicate effectively with others and had no 
difficulty in that area.  He also demonstrated an ability to 
interact with persons of authority, although he had reported 
frustration with his contacts with VA.  Based on his limited 
contact with the veteran, the examiner noted that the veteran 
appeared to be able to perform his activities within a 
schedule.  He also seemed to be able to sustain some sort of 
routine, although, this was not on a regular basis.  

Review of SSA records indicates that the veteran's disability 
benefits were discontinued in July 1995.  He had been granted 
benefits effective in 1992 based upon disability produced by 
his liver disorder [hepatitis C] and mood disorder [PTSD].  
The records supporting that decision are in the claims 
folder.  He was noted to continue to suffer from depression, 
insomnia and intrusive thoughts secondary to PTSD and 
personality disorder.  He had no psychosis; however, he 
suffered nightmares and flashbacks to past stress producing 
situations and relied on alcohol to medicate himself.  He was 
chronically tired, lacked energy, and was irritable and 
argumentative.  He had difficulty sustaining a routine and 
relating to others, especially persons in authority.  The SSA 
found that while there was depression and insomnia, there was 
no severe thinking disorder.  He was able to perform daily 
activities effectively; however, he did suffer concentration 
deficit and social function difficulty.  It was concluded 
that the veteran's impairment did not meet the requirements 
for disability for SSA purposes .

Records indicate the veteran's continued participation in 
group and individual therapy.  The veteran took a trip to 
Vietnam in January 1996.  This trip was discussed for several 
months in group therapy.  In April 1996, Mental Hygiene 
Clinic (MHC) reports note he continued to have difficulty 
getting to sleep and had recurrent intrusive thoughts about 
Vietnam.  Group therapy notes generally describe the veteran 
as candid, insightful and stable.  In April 1996 group 
therapy notes, he was described as having manic like 
behavior.

In September 1996, the veteran was seen in the MHC.  He was 
noted to have been off his medications for four days.  He was 
alert, oriented, and generally pleasant, with coherent 
speech.  He had no psychosis and was free from suicidal and 
homicidal ideation.  He continued to report a persistent 
sleep disturbance.  Later in September, he was noted to have 
a low mood at times.  He denied any hallucinations or 
suicidal or homicidal ideation.  He had frequent nightmares 
but was non-agitated with a pleasant and cooperative manner.  
The assessment was "stable."  A review of group therapy 
notes during this period reveals them to be marginally 
legible; however, it appears the veteran continued to 
participate actively.  He was noted to be less intrusive and 
supportive in several sessions.  MHC notes dated in March 
1997 real the veteran was frustrated and angry with the 
government over bodies being returned to the US from Vietnam.  
He had no severe depression, was not anxious, and was 
relevant and coherent.  He continued to have sleep 
disturbance.

In June 1997, the veteran expressed interest in an inpatient 
PTSD program.  In MHC notes, he was complaining of increased 
anxiety and depression with interrupted sleep.  He had lost 
interest and motivation.  He continued to have flashbacks and 
nightmares.  He was noted again to be interested in a PTSD 
program but had legal proceedings pending due to possession 
of heroin.

The veteran was admitted to an inpatient PTSD program in July 
1997.  His GAF score was noted to be 45 over the past year 
and 50 at that time.  He complained of nightmares of war 
experiences, distress at reminders of war experiences, 
avoidance of reminders of war experiences; detachment and 
withdrawal from others, sleep disturbances, irritability and 
anger, depression, and survivor guilt.

December 1997 MHC notes record the veteran continued 
treatment for depression.  He was withdrawn with no energy.  
He slept excessively.  He felt his medications were not 
working.

Review of group therapy treatment notes dated in May 1998 
reveals that the veteran had no complaints.  He was 
supportive of other members and he offered advice and social 
opportunities to others outside the group.  He was 
appropriate in affect and thought with no marked distress.  
He continued to problem solve and volunteer for civic support 
activities.  June 1998 group therapy treatment notes reveal 
the veteran had made excellent improvement in dealing with 
impulse control problems.  He had good management of his 
affect and empathy.  He was noted to link the need to resolve 
his sense of things done wrong in Vietnam.  He challenged 
other veteran's in a mature/responsible/therapeutic manner.  
He showed good progress and ability to hold gains.

In July 1998 MHC notes, the veteran was said to continue to 
have poor sleep with nightmares.  His mood was stable and he 
had no gross anxiety, psychosis, or hallucinations.  His 
affect was appropriate.  In September 1998, during group 
therapy he was noted to have difficulty facing the "moving 
wall" alone, but could do so with support of others.  He was 
subdued with insight into his handling of trauma.  

Treatment notes from 1998 through 2001 show that the veteran 
sought frequent treatment for continued problems with 
insomnia and depression.  He was noted to continue to have 
substance abuse problems.  He was generally found to be alert 
and oriented without gross impairment.  His main complaints 
were with nightmares and sleep problems.  

In May 1999, the veteran was noted by his treating 
psychologist to have shown marked improvement over the past 
year in managing PTSD symptoms and improving his overall 
inter and interpersonal functioning.  He showed stable self-
esteem, very good social judgment, and reasoning.  There was 
no psychosis, self-punitive ideation or significant 
depression or anxiety.

In August 1999, the veteran noted that he had stopped all 
medications and was pleased.  He indicated that he had his 
life back and felt great.  He described extensive work-
activity at home, was noted to be borderline euphoric with 
good reality testing, and had no depression or anxiety.  In 
September 1999, the veteran noted that his primary difficulty 
was sleeping.  He was able to control his impulses and did 
not have that much depression.  He was able to keep himself 
busy.  

June 2000 treatment notes report the veteran had been 
complaining that he had very poor energy.  He got exhausted 
and was not able to do what he wanted to do, which was 
usually working on cars.  He thought his hepatitis was worse, 
and was getting depressed over it.  He complained of sleep 
disturbance despite continuing on medications.  Although he 
was feeling depressed, had no motivation and no energy, he 
was able to smile or laugh during the visit.  On mental 
status examination, he was conscious, alert, oriented, and 
without memory deficit.  His affect was blunted.
In April 2001, the veteran was noted to be periodically 
significantly socially withdrawn and dysphoric.  He was noted 
to continue to show severe social and vocational impairment 
and had particular difficulty handling close interpersonal 
relationships.  Treatment records indicate that the veteran 
became dependent on the Fentanyl patch for back pain relief.  
He was treated for narcotic withdrawal in April 2001.  The 
veteran had a decompressive lumbar laminectomy in August 
2001.  In August 2001, he was noted to be feeling depressed 
because of persistent pain.  He did not have severe 
depression.  Mental status examination showed him to be 
conscious and alert, oriented times three, with no memory 
deficits.  He affect was blunted and his mood was depressed. 

The veteran was admitted to an inpatient PTSD program in 
September 2001.  He had an admitting GAF score of 31 and a 
discharge GAF score of 38.  He complained of frequent 
nightmares of traumatic experiences, efforts to avoid 
situations, thoughts or feelings associated with the trauma, 
diminished participation in significant activities, sleep 
disturbance and increased depression.  

The veteran was last examined by VA in December 2001.  The 
examiner noted that he did not have the veteran's claims 
folder for review.  His medical chart was reviewed.  The 
examiner's report demonstrates familiarity with the veteran's 
treatment history.  The veteran was noted to continue to be 
treated as an outpatient at various VA clinics, as he had 
been since 1992.  He had been hospitalized for 60 days in 
1998 for a PTSD program.  He was again hospitalized in 
September and October 2001 for 30 day programs.

The veteran continued to be unemployed, as he had been for 
the previous decade.  The veteran attributed this to his 
inability to concentrate and his pervasive feelings of 
depression, lack of sleep, and intrusive recollections, 
flashbacks, and nightmares from his experiences in Vietnam.

Questioned about the state of his marriage and relationships, 
his reply was "[I]t's not.  It's all over but the 
formalities...  We live together but only for financial 
reasons.. She seems to be an introvert and wants to be only 
with her family, and I want to do things.  I don't like 
living in the 'back cave' since I went to Coatesville I am 
able to better manage, not to be in that 'back cave' feeling 
hopeless and useless.  Since all my friends are veterans, she 
is probably afraid of them.  She says I don't have PTSD. . 
.PTSD is supposed to be an avoidance, but I'm obsessed with 
the war.  When DSM-4 came out, I don't fit the description.  
I like being hyperalert and hypervigilant.  I survived 
because of my skills then and now in the post-Vietnam era, I 
figure these same skills will get me through now.  That's how 
I choose to battle the nightmares and the thoughts."  

Regarding social relationships, the veteran indicated, "I'm 
a member of most veterans groups.  That's what my social life 
revolves around.  They're the only ones to whom I can talk."  
Regarding alcohol and drugs, the veteran indicated, "I have 
a history of both.  Pretty much curtailed lately.  I don't 
choose to let myself slip away like that, although I have 
been known to fall off the wagon... I have such back pains, 
they had me on the Fentanyl patch, and I abused that, but 
that's history."  The veteran admitted to having been 
suicidal at one time, but did not currently have thoughts of 
harming himself or others.

The veteran claimed an inability to sleep for any real length 
of time, "like 4 hours at a stretch...  I rarely get more 
than five hours sleep in any 24 hours.  I can't concentrate.  
I used to be really good in math and the sciences, and I 
couldn't do that now.  I have constant intrusive thoughts.  
Things that set me off.  I seem to enjoy being hyperalert."  
The veteran admitted to poor impulse control, "When I first 
came home, I was arrested eleven times for assault."  

The veteran was on time, dressed casually but not 
inappropriately for the season.  His personal hygiene and the 
ability to accomplish basic activities of daily living 
appeared broadly within normal limits.  He was oriented in 
three spheres.  There seemed no difficulty with recent or 
remote memory, and his ability to focus appeared to be within 
normal limits.  There was no indication of delusions or 
hallucinations.  He did claim vivid flashbacks.  Most 
immediately noticeable was the fact that the veteran began 
the session by sitting sideways, looking out the window, and 
making what appeared to be every effort to avoid eye contact.  
It was only later, when his recitations of his flashbacks, 
nightmares, inability to function, and memories of Vietnam 
and his feelings of his guilt and remorse became prominent 
that he turned around and glaringly made eye contact in 
concert with an ever-increasing volume which eventually 
reached a kind of bombastic emphasis which would have done 
merit to a public address without benefit of a PA system.  
The veteran appeared to be totally consumed with the subject 
and with his contact with it.  

The examiner noted that the veteran's diagnosis of Post-
Traumatic Stress Disorder was established, the issue being 
the degree of disability that the veteran currently obtains.  
He noted it was abundantly clear that the veteran's ability 
to function with even minimal adequacy in social, vocational, 
and familial areas was severely impaired.  The veteran's re-
experiencing of the Vietnam combat was intense and constant; 
this had resulted in an obsessive focus that excluded normal 
interests or participation in significant activities, his 
relationship being only with peers or the war to the 
exclusion of any others.  He had a very restricted range of 
affect, limited either to extreme outbursts of anger, or a 
kind of mindless euphoria when thinking and talking about the 
wartime experiences.  He had persistent symptoms of increased 
arousal, not previously present, and these were chronic and 
resulted in clinically significant stress and impairment in 
social and other important areas of functioning.  The 
examiner found that the veteran was not capable of 
maintaining remunerative employment.

Analysis - Increased Rating

Prior to December 31, 2001

Because the veteran's disability rating was increased to 70 
percent only as of December 2001, part of the issue that 
remains is whether he is entitled to a rating in excess of 50 
percent prior to that date.  The Board finds that the 
evidence does not support a rating greater than 50 percent.  
A careful review of the evidence as outlined above shows the 
veteran had consistent problems with sleep disturbance and 
nightmares during the period of time in question.  However, 
treatment records and VA examinations specifically note that 
there was no suicidal ideation, nor is there any indication 
of any obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech, or near-continuous panic or 
depression.  He was generally found  to have the ability to 
function independently, appropriately and effectively.  He 
was noted to have some impaired impulse control but not to 
the extent that he had unprovoked irritability with periods 
of violence.  There has been no evidence of spatial 
disorientation; neglect of personal appearance and hygiene.  

There has been some evidence of difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); however, the Board notes that he has only noted to 
become anxious and irritable.  He had maintained a marriage 
since the early 1980's, appeared to successfully participate 
in group therapy, and socialized with other veterans in 
veterans' organizations - all evidence preponderating against 
a finding of the inability to establish and maintain 
effective relationships.

While the veteran's GAF scores were in the 30's in September 
2001, the GAF scores and VA schedular criteria are not 
inversely proportional - A 30 on one does not equate to a 70 
on the other.  The symptomatology that supported the GAF of 
31 were intrusive recollections, sleep disturbances, 
depressed mood, and heroin dependence.  Even on admission 
during that period, the veteran was noted to have no audio or 
visual hallucinations and no evidence of homicidal or 
suicidal ideation.  He was noted to have fair concentration, 
grossly intact memory, and fair abstraction.  At that time, 
he had had back surgery two weeks earlier, which contributed 
to low global assessment of functioning.

The Board finds that the only piece of evidence that clearly 
supports a rating in excess of 50 percent is the report of 
the most recent VA examination in December 2001.  At that 
time, the examiner found it was abundantly clear that the 
veteran's ability to function with even minimal adequacy in 
social, vocational, and familial areas was severely impaired.  
His re-experiencing of the Vietnam combat was intense and 
constant resulting in an obsessive focus, which excludes 
normal interests or participation in significant activities.  
He had a very restricted range of affect, limited either to 
extreme outbursts of anger or a kind of mindless euphoria 
when thinking and talking about the wartime experiences; he 
has persistent symptoms of increased arousal, not previously 
present; these are chronic and result in clinically 
significant stress and impairment in social and other 
important areas of functioning.  The veteran was not capable 
of maintaining remunerative employment.

Before that date, the veteran's disability had never been 
described in terms indicating such severe impairment.  His 
ability to maintain remunerative or "substantially gainful" 
employment had never been found to be prevented solely by his 
PTSD; in fact, the SSA had discontinued his benefits because 
his only impairment had been his PTSD. 

The Board finds that the evidence of disability before 
December 31, 2001 - exclusive of those periods when he was 
entitled to temporary total disability ratings under 
38 C.F.R. § 4.29 for hospitalization greater than 21 days - 
more nearly approximates the criteria for a 50 percent 
disability rating. 

Subsequent to December 2001

In order to meet the criteria for a schedular 100 percent 
disability rating, the veteran must demonstrate "total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name."

The Board finds that the VA examiner's opinion in December 
2001 supports a finding of total occupational and social 
impairment due to PTSD.  The psychiatrist opined at that time 
that it was abundantly clear that the veteran's ability to 
function with even minimal adequacy in social, vocational, 
and familial areas was severely impaired.  It was further 
noted that the veteran's re-experiencing of the Vietnam 
combat was intense and constant, which resulted in an 
obsessive focus that excluded normal interests or 
participation in significant activities, his relationship 
being only with peers or the war to the exclusion of any 
others.  He had a very restricted range of affect, limited 
either to extreme outbursts of anger, or a kind of mindless 
euphoria when thinking and talking about the wartime 
experiences.  He had persistent symptoms of increased 
arousal, not previously present, and these were chronic and 
resulted in clinically significant stress and impairment in 
social and other important areas of functioning.  The 
examiner concluded that the veteran was not capable of 
maintaining remunerative employment.

While some of the treatment records suggest less severe PTSD 
symptomatology since December 2001, given the unequivocal 
opinion of the December 2001 VA psychiatrist to the effect 
that the veteran's PTSD is totally disabling, to include 
precluding employment, the Board finds that a 100 percent 
schedular evaluation is warranted from December 31, 2001.

Earlier Effective Date

Generally, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not file 
a timely notice of disagreement with the decision or does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§3.104, 20.302, 20.1103 (1995).  
Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  In order to reasonably raise a claim 
of clear and unmistakable error, the claimant must provide 
some degree of specificity as to what the alleged error is.  
In addition, the claimant must offer some persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  

Analysis - Earlier Effective Date for Increased Rating

As noted in the introduction, service connection and a 30 
percent rating for PTSD was granted, effective from July 1992 
or the date of receipt of the veteran's original claim for 
service connection, by an RO decision dated in January 1996.  
As no communication from the veteran in the subsequent year 
expressed dissatisfaction with the 30 percent evaluation or 
the effective date, that decision became final.  The 
veteran's August 15, 1997 statement asserting entitlement to 
an increased rating is the communication that establishes the 
date of receipt of his reopened claim. 38 C.F.R. § 
3.400(o)(2).

The effective date of an award of increased compensation 
should be the earliest date on which it is factually 
ascertainable that an increase in disability occurred if a 
claim for increase is received within one year from that 
date.  Between August 1996 and August 1997 the evidence does 
not support a rating greater than 30 percent.  The veteran 
was in an inpatient PTSD treatment program from July to 
October 1997, and was assigned a temporary total (100 
percent) rating during that period under the provisions of 
38 C.F.R. § 4.29.  At the veteran's discharge from that 
program, no greater than the 50 percent rating is supported 
by the evidence.  Before his hospital admission in July 1997, 
the record shows that he was participating actively in group 
therapy and he had no severe depression.  His primary 
problems were nightmares and insomnia.  Chronic sleep 
impairment is merely a criterion for a 30 percent rating.

The effective date of an award of increased compensation 
should be the earliest date on which it is factually 
ascertainable that an increase in disability occurred if a 
claim for increase is received within one year from that 
date.  Here, after the final rating decision assigning a 30 
percent rating for PTSD in January 1996, there is no medical 
evidence showing an increase in disability created by PTSD in 
the year prior to the date of receipt of the reopened claim, 
August 15, 1997.  The veteran was in receipt of the temporary 
total rating from July to October1, 1997, and the  subsequent 
grant of an increased rating to 50 percent was not based on 
evidence dated prior to that hospitalization.  It is not 
factually ascertainable the grant of the temporary total 
rating that an increase in disability had occurred.  
Consequently, the effective date for the grant of the 50 
percent rating for PTSD could not be earlier than the August 
15, 1997 date of receipt of claim.  Under these 
circumstances, and as the veteran was already in receipt of 
the temporary total rating until October 1, 1997, a rating in 
excess of 50 percent is not warranted prior to that latter 
date.

As the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  
Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a rating greater than 50 percent for PTSD from 
October 1, 1997 to December 31, 2001, is denied.

Entitlement to a 100 percent schedular rating for PTSD from 
December 31, 2001, is granted.

Entitlement to an effective date for a 50 percent disability 
rating for PTSD, prior to October 1, 1997, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

